         Case 1:20-cv-00966-EGS Document 12 Filed 07/31/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 STEFANIA MAURIZI,                                 )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )        Civil Action No. 20-0966 (EGS)
                                                   )
 U.S. DEPARTMENT OF STATE,                         )
                                                   )
                Defendant.                         )
                                                   )

                         NOTICE OF APPEARANCE OF COUNSEL

       PLEASE TAKE NOTICE, Kristel Tupja, undersigned associate with Ballard Spahr

LLP, hereby enters hers appearance as counsel in this civil action on behalf of Plaintiff Stefania

Maurizi. Any and all further correspondence directed to this entity regarding this civil action,

and any pleadings or other filings, may be served on undersigned counsel at the address below.




Dated: July 31, 2020                   Respectfully submitted,

                                       BALLARD SPAHR LLP


                                       s/ Kristel Tupja
                                       Kristel Tupja (#888324914)
                                       BALLARD SPAHR LLP
                                       1735 Market Street, 51st Floor
                                       Philadelphia, PA 19103
                                       Tel: (215) 864-8318
                                       Fax: (215) 864-8999
                                       tupjak@ballardspahr.com
                                       Counsel for Plaintiff Stefania Maurizi
